Citation Nr: 0702161	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-16 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation higher than 50 percent for 
service-connected post-traumatic stress disorder (PTSD), with 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to May 1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, in which the RO recharacterized the 
veteran's service-connected psychiatric disability as post-
traumatic stress disorder, with major depressive disorder and 
increased the evaluation assigned for the psychiatric 
disorder from 30 percent to 50 percent.  

In December 2006 correspondence, the veteran requested to be 
tested for any possible effects from Agent Orange as he had 
had three lumps removed from under his skin in the past and 
recently observed that several more were growing on his body.  
The Board observes that the RO previously denied the 
veteran's claim for residuals, excision, fatty tumors 
(claimed as a result of exposure to chemical herbicides) in a 
November 2002 decision.  Thus, the Board construes the 
veteran's December 2006 statement as a claim to reopen his 
previously denied claim for entitlement to service connection 
for residuals of fatty tumors and refers this undeveloped 
matter to the RO for appropriate action.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the records reveals that this case 
must be remanded to the RO for further development before the 
Board may proceed in evaluating the merits of the veteran's 
claim.  

In a June 2005 statement, the veteran indicated that he had 
been experiencing worsened symptoms in the last 5 to 6 months 
and had not been able to keep his appointments for treatment 
of his psychiatric problems.  The veteran later noted in 
December 2006 correspondence that he had recently been 
admitted to the psychiatric ward at Jefferson Barracks VA 
medical center in St. Louis, Missouri upon the recommendation 
of a VA psychiatrist (Dr. P.) and that records pertaining to 
this hospitalization would be relevant to the claim on 
appeal.  

In consideration of the foregoing, the Board remands this 
case to the RO so that the veteran's recent hospitalization 
and treatment records may be obtained.  After such records 
have been obtained, the RO should afford the veteran with a 
new psychiatric examination to determine the current nature 
and severity of his service-connected PTSD as the last VA 
psychiatric examination was conducted nearly four years ago 
in March 2003.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with an appropriate VCAA notice, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to an increased 
evaluation for service-connected PTSD, 
including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  The 
veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.

2.  The RO should obtain all outstanding 
VA treatment records pertaining to the 
veteran's treatment for a psychiatric 
disorder from December 2004 to the 
present to include any records from 
Jefferson Barracks VA medical center in 
St. Louis, Missouri and the VA hospital 
in Poplar Bluff, Missouri.  If no records 
are available, a specific note of that 
fact should be contained in the record.    

3.  The RO should then afford the veteran 
with a new VA psychiatric examination to 
determine the nature and extent of any 
current manifestations of the veteran's 
service-connected PTSD with major 
depressive disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
examiner should also address, if possible, 
the extent to which the veteran's 
psychiatric symptoms are related to his 
service-connected PTSD with major 
depressive disorder rather than other non-
service connected psychiatric disorders.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
veteran's claim with consideration of any 
evidence received since the February 2005 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


